Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  156647                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156647
                                                                   COA: 332089
                                                                   Wayne CC: 15-005091-FC
  CLARENCE McMILLEN, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of July 6, 2018, the application for leave to appeal the August 24, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Urban (Docket No. 156458). On order of the Court, the case having been decided on
  July 31, 2019, 504 Mich ___ (2019), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           a1120
                                                                              Clerk